 W.R. GRACE & CO.W.R. Grace & Co., Construction Products Divisionand Lawrence J. SchaefferHighway and Local Motor Freight Drivers, Dockmenand Helpers, Local Union No. 701, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America and LawrenceJ. Schaeffer. Cases 22-CA-6998 and 22-CB-3236June 17, 1977DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDWALTHEROn December 29, 1976, Administrative Law JudgeRobert M. Schwarzbart issued the attached Decisionin this proceeding. Thereafter, Respondents filedexceptions and supporting briefs, and GeneralCounsel filed a brief in reply to the Respondents'exceptions and in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondents, W.R. Grace &Co., Construction Products Division, Trenton, NewJersey, its officers, agents, successors, and assigns,and Highway and Local Motor Freight Drivers,Dockmen and Helpers, Local Union No. 701,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, its officers,agents, and representatives, shall take the action setforth in the said recommended Order.1 Member Murphy agrees with the holding herein. As set forth in herconcurring opinion in Union Carbide Corporation Chemical and PlasticsOperations Division, 228 NLRB 1152 (1977), she would find presumptivelylawful job retention superseniority clauses, including layoff, recall, shiftassignment, or retention of the same job or same category of job duringincumbency in such position, for union stewards and officers whosefunctions relate in general to furthering the bargaining relationship.230 NLRB No. 37DECISIONSTATEMENT OF THE CASEROBERT M. SCHWARZBART, Administrative Law Judge:These cases were heard on November 4, 1976, in Newark,New Jersey, pursuant to charges' filed by Lawrence J.Schaeffer2and a consolidated complaint issued on July 7,1976.The complaint alleges that W.R. Grace & Co., Construc-tion Products Division, herein the Respondent Employer,and Highway and Local Motor Freight Drivers, Dockmenand Helpers, Local Union No. 701, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, herein the Respondent Union, haveengaged in certain unfair labor practices in violation ofSection 8(aXl) and (3) and Section 8(bXIXA) and (2),respectively, of the National Labor Relations Act, asamended, herein the Act. The Respondents have filedanswers denying the allegations of unlawful conduct setforth in the consolidated complaint.Issues1. Whether the Respondent Employer violated Section8(aX3) and (1) of the Act and whether the RespondentUnion violated Section 8(bXIXA) and (2) of the Act, bymaintaining and implementing provisions in their collec-tive-bargaining agreement and the rider thereto, whichaccord superseniority to the Respondent Union's shopsteward with respect to job preferences, including preferen-tial treatment as to work assignments, assignment ofequipment, opportunities for certain overtime work, andjob bidding.2. Whether as a result of the implementation of theaforesaid superseniority practices, the Respondent Em-ployer's employees, William Smith and George A. Adams,were unlawfully deprived of earnings from more lucrativework assignments, lost opportunities for overtime work,and, in the case of Adams, the assigned use of a new andsuperior truck.At the hearing, the Respondents were represented bycounsel and all parties were given full opportunity toappear, to introduce evidence, to examine and cross-examine witnesses, and to file briefs. Upon the entirerecord, the briefs filed by the General Counsel and theRespondents, and upon my observation of the demeanor ofthe witnesses, I make the following:The original charge in Case 22-CB-3236 was filed on May 18, 1976.The first amended charge in that case and the charge in Case 22-CA--6998were both filed on May 26, 1976.2 Although Lawrence J. Schaeffer, the Charging Party herein, waspresent at the hearing, he did not enter an appearance or otherwiseparticipate. Those allegations of Schaeffer's charges which were embodiedin the consolidated complaint and were the subject of this proceedingrelated to whether his Union's steward had received certain work benefits byvirtue of an unlawfully broad superseniority contract provision and thepractices that had evolved therefrom. As Schaeffer's overall job seniority isless than that of the steward, the disputed conduct did not affect Schaeffer'ssubstantive rights and he would not be affected by any remedy foundappropriate herein.259 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1. JURISDICTIONThe Respondent Employer, a subsidiary of W.R. Grace& Co., a Connecticut corporation, at its relevant office andplant located in Trenton, New Jersey, herein called theTrenton plant, is engaged in the manufacture, sale, anddistribution of insulation products. During the calendaryear 1975, said operations being representative of itsoperations at all times material herein, the RespondentEmployer manufactured, sold, and distributed goodsvalued in excess of $50,000, of which goods valued inexcess of $50,000 were shipped from its Trenton plant ininterstate commerce directly to States of the United Statesother than the State of New Jersey. Upon the foregoingconceded facts, I find that the Respondent Employer is incommerce within the meaning of Section 2(6) and (7) of theAct.II1. THE LABOR ORGANIZATION INVOLVEDThe Respondent Union is now, and has been at all timesmaterial herein, a labor organization within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts3The Respondent Employer, a producer of insulationproducts, maintains a delivery operation at its Trenton,New Jersey, plant. From there its products are delivered bytruck to various constructionjobsites.For approximately 20 years, the Respondent Union hashad collective-bargaining agreements with the RespondentEmployer pursuant to which the Respondent Union hasrepresented a unit presently consisting of the Employer'snine truckdrivers. The most recent collective-bargainingcontract between the Respondents, a memorandum ofagreement which expired March 31, 1976, provided thatthe Respondents agreed "to be bound by the provisions ofthe New Jersey-New York Area General Trucking Supple-ment and the National Master Freight Agreement, and allRiders and Supplements thereto ...for the period fromJuly 1, 1973, through March 31, 1976," with certain statedexceptions not relevant herein. Although the agreementsexpired on March 31, prior to the start of the hearing, it isnot disputed that the Respondents, thereafter, continued torecognize and implement certain provisions of thoseagreements, including those relating to the superseniorityto be afforded to union stewards. In this regard, theNational Master Freight Agreement which, as noted, wasincorporated by reference into the Respondents' memoran-dum of agreement, provided, in relevant part, as follows:ARTICLE 42 -Stewards:Stewards shall be granted super-seniority for allpurposes including layoff, rehire, bidding, and jobpreference. One steward on the morning dispatch, in3 The facts herein are generally undisputed.4 219 NLRB 656, enfd. sub nom. N.LR.B. v. Teamsters, Local 338, 531F.2d 1162, (C.A. 2, 1976).compliance with regular starting times, shall be the lastman to leave the terminal.ARTICLE 44 -SENIORITY:Section 1. Seniority shall prevail in that the Employ-er recognizes the general principle that senior employ-ees shall have preference to choose their shifts and towork at the job for which the pay is highest, providedsuch employee is qualified for such work. Senioritydoes not give an employee the right to choose a specificunit, run, trip or load.Section 7. Seniority shall prevail in selection ofstarting time so that the oldest man in seniority shallhave the earliest starting time if he so elects (providedhe is qualified) ...The agreement also required that all employees becomeand remain members of the Respondent Union on andafter the 31st day following commencement of employ-ment.The language of article 42 of the National Master FreightAgreement affording the Respondent Union's shop stew-ard superseniority for all purposes, including layoff,rehiring, bidding, and job preference, is repeated in a Local701 rider to the Master Freight Agreement, also incorpo-rated by reference into the Respondents' collective-bar-gaining agreement. The rider also contained the followingprovision:E. Seniority Bid. Seniority shall prevail in that theEmployer recognizes the general principle that senioremployees shall have preference to select the regularestablished starting times (shifts) and to work at the jobfor which the pay is the highest provided such employeeis qualified for such work ...The General Counsel contends that, as the workpreferences based upon superseniority afforded to Ray-mond Mason, the Respondent Union's driver-steward, atthe Respondent Employer's Trenton plant, at the timesmaterial herein, were not limited to layoff and recall, theyexceeded in scope what is legally permissible underDairylea Cooperative, Inc.4Accordingly, the GeneralCounsel argues that the superseniority afforded Mason wasunlawful both with respect to the language of theagreements quoted above and as to the practices of theRespondents in implementing them. The Respondents, inturn, deny the commission of any unfair labor practice andargue that this matter is distinguishable from Dairylea,supra.The parties stipulated that, of the nine drivers on theseniority list, only William Smith and George A. Adamsare senior to Mason, the steward. Smith and Adams begantheir employment with the Respondent Employer on July14, 1952, and June 28, 1966, respectively, while Mason didnot begin to work for the Respondent Employer untilOctober 17, 1967. Therefore, Smith and Adams, alone,260 W R. GRACE & CO.were in a position to be adversely affected by anypreferential treatment afforded to Mason as steward underthe disputed superseniority practices.The three specific job preferences which the GeneralCounsel contends unlawfully have been afforded to Masonby virtue of his superseniority are as follows: first, Masonwas assigned to deliver the first truckload to leave the planteach morning; second, he received the first opportunity toperform overtime work on Saturdays and holidays:5 andthird, he was assigned to regularly operate a newlyacquired truck. In connection with the last benefit, RobertF. Devine, the Respondent Employer's Trenton plantmanager. testified that on December 9, 1975, he assignedtwo new White tandem-axle trucks to Mason and Smith,retiring the leased trucks they had been operating.6Byvirtue of this assignment, Adams, whose job seniority wasgreater than Mason's, did not receive a new truck butcontinued to drive the older single-axle vehicle he previous-ly had been operating.?Devine testified that he hadassigned the two new trucks to Mason and Smith because ithas been management's policy to assign new equipmentaccording to seniority and, as the most senior men,particularly Mason. generally take the longest runs, Devinewanted the best equipment to be used on those runs.Devine denied that any official of the Respondent Unionhad told him to assign the new trucks to the most seniormen or that there had been any specific contractualobligation to do so.Assignment to the first delivery load each morning hasbeen particularly beneficial to Mason since it carries thelargest compensation. levine explained that, as most ofthe Respondent Employer's customers take delivery atvarious construction sites by 8 a.m.. the initial load wouldbe delivered to the jobsite farthest from the RespondentEmployer's plant. As drivers are paid by the hour, the routewith the longest driving time would provide the greatestremuneration.The first load usually is scheduled to leave the Respon-dent Employer's plant at 4 a.m. More recently, however,the Respondent Employer has been dispatching an averageof two loads a week to Beltsville, Maryland, at 12:01 a.m.for delivery at 4 a.m. These runs also are assigned toMason. The other drivers on the seniority list, from thesecond man down, generally leave on their routes between5 to 6 a.m. and return to Trenton between noontime and 4p.m. Most of the drivers, including the steward, are back inthe Tlrenton barn between 2 to 4 p.m.George Frey, a business agent and trustee of theRespondent Union who has been administering thecollective-bargaining agreements with the RespondentEmployer since 1973, initially testified that the reason hisunion had arranged with the Respondent Employer toallow the shop steward to take out the first load each day.The first opportunity to perform o'ertime wo rk on c'casions otherthan Saturda)s and holidays was not a benefit afforded the steward6 It is undisputed that in the absence of special circumstances each of theRespondent Emploer's driers soauldl regularly operate the respectivetrucks Individualla assigned to them.7 Except for the two new tandem-axle tractors, all of the RespondentEmployer s trucks are of the single-axle type As the tilndem-axle trucksafford greater traction and work capacity. thev may more readily be usedfor deliveries to the difficult jobsites and can transport larger loads forgreater distances These attributes, and the l- tI that they are newer andmore modern. nmake their operation lmore dlesiraiblewas to enable the steward to return early so that he mightbe available when the other drivers came back in order toanswer their questions and to process any grievances.However, on cross-examination, Frey conceded that thereis no standing practice or procedure whereby the stewardremained at the barn after his daily run was concluded toreceive any grievances. Rather, the steward normallywould go home unless he previously had been contacted bya member of the unit or by Frey himself.8Plant ManagerI)evine, however, testified, as noted, that as most of thedrivers, including the steward, return to the barn atapproximately the same time, Mason could have taken aload other than the first of the day without materiallychanging the time of his return.With regard to the remaining preference to Mason, thefirst opportunity to work overtime on Saturdays andholidays, the record reveals that, during the calendar year1976. at least one driver has worked overtime on 15Saturdays or holidays. Although Mason did not alwaysperform such overtime work, he was always given the firstopportunity to do so.Except for the preferences available to the steward asdescribed above, all drivers within the unit worked in thesame classification and performed the same tasks.B. AnalysisIn Dairylea Cooperative, supra, a majority of the Boardheld that a contractual provision making stewards the mostsenior employee "in the craft in which he is employed"violated the act when applied to terms and conditions ofemployment other than layoff or recall. In so concluding,the Board reasoned that the preference referred to by sucha contractual provision was based solely upon the stew-ard's status as an official of the Union and was contrary tothe policy of the Act designed to separate job rights andbenefits from union activities. In Dairylea, the Board ruledthat, although effective administration of bargainingagreements at the plant level might require the continuedpresence of the steward on the job, and, therefore, wouldjustify according preference to stewards based upon theirunion office for purposes of layoff and recall, suchpurposes did not warrant affording stewards preference asto additional terms and conditions of employment, absenta showing of facts sufficient to establish that any additionalpreference promoted the effective administration of theparticular bargaining agreement and relationship at issue.Accordingly, absent such a showing, such preferences,extending beyond layoff and recall, are inherently discrimi-natory and presumptively unlawful.In reaching the foregoing conclusions in the Dairyleacase, supra, the Board noted the inherent tendency ofsuperseniority clauses to discriminate against employeesUnder the existing practice. employees seeking to notify the steward ofany grievances or of any other matter would leave a note near Mason'stimecard. He. in turn, would leave a cop) of a blank grievance form for theemployee to complete with the grievant's timecard. When the grievanceform has been completed and signed by the individual employee, thesteward would discuss the matter with him before proceeding further. Ifdeemed warranted, the steward would contact Business Agent Frey andarrange for a meeting with Devine. All such meetings have taken placedunng nonworking hours261 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor union-related reasons. Accordingly, in that situation, anemployee could be denied by the employer job benefits towhich he otherwise would be fully entitled solely on theground that he was not the union steward, while anotheremployee could receive benefits he otherwise would notobtain solely because he is the steward. Consequently, theonly way a unit employee could gain preference to jobbenefits was to be a good, enthusiastic unionist and therebythrough such actions recommend himself to the unionhierarchy for appointment to the office of steward. Such astate of affairs, which would have the natural effect ofunduly encouraging membership in the Union, wouldrestrain and coerce employees with respect to the exerciseof rights protected by the Act. Accordingly, the Boardfound that superseniority clauses which are not on theirface limited to layoff and recall are presumptively unlawfuland that the burden of rebutting this presumption byestablishing justification rests on the party assertinglegality.Article 42 of the National Master Freight Agreement andthe language of the Local 701 rider, quoted above, providethat stewards shall be granted superseniority for allpurposes including layoff, rehire, bidding, and job prefer-ence. The Respondents, as noted, concede that suchsuperseniority has been implemented in affording the shopsteward job preferences with regard to assignment to themost lucrative first daily delivery load, the first opportunityto work overtime on Saturdays and holidays, and in theassignment of the newest and best trucks.The Respondents contend that the instant case isdistinguishable from Dairylea in that here, unlike Dairylea,where the stewards were appointed, Mason had beenelected to his position by members of the bargaining unit.9On the other hand, the record reveals that Mason'simmediate predecessor as steward had been appointed.Accordingly, although Mason was an elected steward,there do not appear to have been bylaws in effect whichwould have mandated that mode of designation. Notingtoo, that the previous steward to serve the unit had beenappointed to office, the evidence does not show thatMason's elected status was more than coincidental.Although the majority in Dairylea did discuss the factthat, in that case, employees could gain superseniority onlyby being appointed to the position of steward by theirunion's hierarchy, at no point did the Board restrict itsanalysis to situations where officials were appointed tooffice, or preclude its application to situations where unionofficers were elected to their positions. Whether unionofficials are elected or appointed, in either case, theobjective would be to select officers who would effectivelyadvocate the position of the Union as the employees'representative. 1, therefore, do not find the distinctionbetween elected and appointed stewards particularlymeaningful. Moreover, to be eligible to hold union office,or even to vote in an election for those who would holdoffice, employees must be members of the Respondent9 At the hearing, the parties stipulated that copies of the RespondentUnion's bylaws with respect to the designation of shop stewards should beincluded in the record and could be submitted for that purpose after the endof the hearing. However, in a posthearing letter to the parties, subsequentlyincorporated in the record, counsel for the Respondent Union advised thatthe Respondent Union's bylaws, in effect during the times matenal herein,Union. Most significantly, the underlined policy of the Actin this area is to separate union activities from terms andconditions of employment. Thus, it is the given situationwhich is proscribed, not the means by which that situationis created. For these reasons, I find that the fact that theRespondent Union's steward was elected rather thanappointed does not preclude application of the Dairyleaprinciple to the clause granting stewards superseniority forjob benefits which are not on their face limited to layoff orrecall.In Dairylea, the Board agreed that the overall policy ofthe Act justified preferential treatment with respect tolayoffs and recalls, so that the presence of officials of labororganizations to administer the contract could be assuredto the maximum possible degree, although in so doing therewas a literal violation of the Act. Beyond layoffs andrecalls, the Board saw no need to compromise the statutoryproscription in the interest of promoting the overallpurposes and policies of the Act. Thus, the question is notone of the number of benefits conferred upon the stewardnor is it one of the degree of importance of those benefits.If they involve matters other than recall or layoff, they arepresumptively unlawful and the burden falls upon theparty or practices that advocate their unlawfulness toprovide evidence sufficient to establish justification.Having found that the Dairylea presumption is applica-ble to the job preference based upon superseniorityaccorded the Respondent Union's steward in this matter,the Respondents must bear the burden of establishingjustification for such preferences to preclude a finding thatthey have violated the Act.However, the Respondents have offered no specificjustification for the advantage relating to the first opportu-nity to work overtime on Saturdays and holidays and theonly logical connection between the assignment of the newtruck to Mason, as steward, rather than to Adams, who wassenior, related to Mason's other job benefit in making thefirst and most lucrative daily delivery. As noted, PlantManager Devine, in allocating the new trucks, had wantedthe driver with the longest run to have the best equipment.Likewise, no merit is found to the Respondent Union'scontention that the earlier starting time in some way makesthe steward, under the circumstances herein, more avail-able to administer the contract. In this connection, it isnoted that Mason, under the existing schedule, couldreturn to the barn at approximately the same time if he hada later daily delivery run; that, in any event, Mason doesnot wait at the barn for other drivers after his return tolearn of any new problems; and on the days when he isassigned to make the very early deliveries to Beltsville,Maryland, his working hours are even further removedfrom those of the other unit members. Moreover, anadditional question is raised as to whether, under the termsof the contract which established the broad job preferencesfor the Respondent Union's steward, it was necessarilyintended that the steward have the first daily delivery load.did not contain any specific language enforcing the method of selecting ashop steward. However, a resolution had been adopted to elect stewards andsuch a provision would be incorporated in the Respondent Union's newbylaws which were in the process of being amended and approved by theInternational union.262 W.R. GRACE & CO.Article 42 of the National Master Freight Agreement, asquoted above, provides, in part, that one steward on themorning dispatch shall be the last man to leave theterminal. It originally may have been thought that thesteward could best fill his role in administering the contractby being available to the drivers at the start rather than atthe end of the day.Therefore, I find that, in the circumstances in this case,these portions of the current collective-bargaining agree-ment, including the rider thereto, which accord supersen-iority to the Respondent Union's steward for all purposes,including rehire (as opposed to recall), bidding, and jobpreferences, such as delivery of the first load, overtimework on Saturdays and holidays, and preferential assign-ment of new equipment, are presumptively unlawful. Itfurther is concluded that the Respondents have notdemonstrated sufficient justification to rebut this presump-tion by their failure to establish that such benefits have theeffect of furthering the effective administration of thecollective-bargaining agreements and the bargaining rela-tionship. Accordingly, it is found that, by maintaining andenforcing these superseniority clauses, the RespondentUnion has violated Section 8(b))(A) and (2) of the Actand the Respondent Employer has violated Section 8(a)(1)and (3) of the Act. Moreover, by according Steward Masonsuperseniority with respect to the assignment of the newtandem-axle truck,'0the assignment of the first dailydelivery loads, and giving Mason the first opportunity toperform overtime work on Saturdays and holidays, theRespondent Employer has discriminated against employ-ees Smith and Adams in violation of Section 8(aX3) and (1)of the Act, and, further, that the Respondent Unionthereby violated Section 8(bX)(IXA) and (2) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondents set forth in section III,above, occurring in connection with the. operations of theRespondent Employer described in section I, above, have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that the Respondents have engaged incertain unfair labor practices, I shall recommend that theybe ordered to cease and desist therefrom and to takecertain affirmative action to effectuate the policies of theAct.'0 Although Devine testified that he had assigned the new truck toMason rather than to Adams on his own initiative and had not beenspecifically requested to do so by the Respondent Union, it, nevertheless, isconcluded that the Respondent Union is jointly responsible with theRespondent Employer for this discriminatory act as it was a natural andforeseeable consequence of the superseniority arrangement found unlawfulherein.ri While the record reveals that bidding is not actually practiced by theRespondent Employer's drivers, the collective-bargaining agreement, on itsface, provides a bidding preference to the steward as an incident ofsuperseniority. Accordingly, under the remedy found herein any suchAs it has been concluded that the above-describedsuperseniority clauses set forth in the collective-bargainingagreement and its rider are unlawful, the RespondentUnion shall be ordered to cease and desist from maintain-ing and enforcing such clauses in its bargaining agreementswith the Respondent Employer to the extent that stewardsshall be granted superseniority for purposes other thanlayoff and recall. Accordingly, the Respondent Union shallbe ordered to cease and desist from maintaining andenforcing those aspects of the disputed contract provisionswhich afford stewards superseniority for all purposes,including rehire (as opposed to recall), bidding," and otherjob preferences. It shall also be ordered that the Respon-dent Employer cease and desist from maintaining andenforcing such clauses in its bargaining agreements withRespondent Union.As it also has been found that the unlawful superseniori-ty clauses were so applied as to deny William Smith or, inthe event of his unavailability, George Adams assignmentto the first daily delivery routes and first opportunity toperform overtime work on Saturdays and holidays, which,they, respectively, would have had but for the illegaldeprivation of their appropriate seniority, it shall berecommended that the Respondents jointly and severallymake Smith and Adams whole for any loss of earningsthey, respectively, may have sustained as a result of thediscrimination against them. Backpay shall be computed inthe manner established by the Board in F W. WoohvorthCompany, '2with interest as provided in Isis Plumbing &Heating Co. 13Also, in order to remedy fully the effects ofthe Respondents' unlawful conduct, it shall be recommend-ed that the Respondent Employer assign Smith or, in thealternative, Adams, if either should so wish, to the initialdaily delivery routes to which they would be entitled intheir order of respective seniority. It shall also be directedthat the Respondent Union, in writing, notify the Respon-dent Employer and Smith and Adams that it has noobjection to assigning Smith and Adams such initial dailydelivery loads and first opportunity to perform overtimework on Saturdays and holidays, in the order of theirrespective seniority. Additionally, the Respondent Employ-er shall be ordered forthwith to assign the new tandem-axletruck presently being driven by Mason to Adams, shouldAdams desire to operate that truck. The RespondentEmployer's backpay obligation with respect to the assign-ment of the initial daily delivery load shall run from theeffective day of the discrimination against Smith andAdams, respectively, November 26, 1975, to the time itmakes such offer of the initial daily delivery load. TheRespondent Employer's backpay obligation with regard toovertime work shall run from the foregoing effective dateto the date it makes the initial offer of overtime work onprovision in the collective-bargaining agreement should no longer bemaintained or enforced.1i 90 NLRB 289 (1950). As the charges against the respective Respon-dents were not filed on the same day, the periods under Sec. 10(b) of the Actlimiting their backpay liabilities to events occurring not longer than 6months prior to filing of the charges with the Board do not exactly cover thesame periods. While there is the noted joint and several backpay liability tothe extent that the backpay periods overlap, the Respondent Union'sbackpay liability period commenced on November 18, 1975, while that ofthe Respondent Employer began on November 26, 1975.13 138NLRB716(1962).263 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSaturdays and holidays to Smith or Adams, in theirrespective orders of seniority. The Respondent Union'sbackpay obligation shall run from November 18, 1975, tothe date of its written notification to the RespondentEmployer that if it has no objection to such assignments ofthe first delivery load and Saturday and holiday overtimework to Smith and Adams, in their respective order ofseniority, and to the assignment to Adams of the tandem-axle truck operated by Mason.Finally, it shall be ordered that the Respondent Employ-er cease and desist from in any like or related mannerinterfering with, restraining, or coercing its employees inthe exercise of rights guaranteed by Section 7 of the Act,and that the Respondent Union likewise cease and desistfrom restraining or coercing employees it represents fromexercising those same rights.14CONCLUSIONS OF LAW1. W.R. Grace & Co., Construction Products Division,is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Highway and Local Motor Freight Drivers, Dock-men and Helpers, Local Union No. 701, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, is a labor organization within themeaning of Section 2(5) of the Act.3. By maintaining and enforcing seniority clauses intheir collective-bargaining agreement, including the riderthereto, according union stewards superseniority for termsand conditions of employment not limited to layoff andrecall, the Respondent Employer and the RespondentUnion have engaged in, and are engaging in, unfair laborpractices within the meaning of Section 8(a)(l) and (3) andSection 8(bX)(1)(A) and (2) of the Act, respectively.4. By discriminating against William Smith and GeorgeA. Adams, respectively, in assigning superseniority to theRespondent Union's steward with respect to assignment ofthe first daily delivery load and the first opportunity toperform overtime work on Saturdays and holidays, and bydiscriminating against Adams as to the assignment of newmotor vehicles, the Respondents engaged in furtherviolations of the foregoing sections of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:14 Although this matter has required consideration of the legality of aprovision of the National Master Freight Agreement and New Jersey-NewYork Area General Trucking Supplemental Agreement which parties otherthan those named as Respondents in this proceeding have executed orotherwise subscribed, it is not the intent of the General Counsel or of thisDecision that the remedy recommended should affect parties not specifical-ly named herein.ORDER '5A. The Respondent Employer, W.R. Grace & Co.,Construction Products Division, Trenton, New Jersey, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Maintaining and enforcing collective-bargainingprovisions with the Respondent Union, Highway andLocal Motor Freight Drivers, Dockmen and Helpers, LocalUnion No. 701, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,according union stewards superseniority with respect toterms and conditions of employment other than layoff orrecall.(b) Discriminating against George A. Adams, in theassignment of new trucks, and discriminating againstWilliam Smith and George A. Adams, consecutively, in theorder of their seniority, in assigning the first daily deliveryroutes, the first opportunity for overtime work on Satur-days and holidays, or any other term and condition ofemployment other than layoff or recall, by according topseniority to the union steward in the assignment of suchterms and conditions of employment where the unionsteward, in fact, does not have top seniority in terms oflength of employment.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights protected by Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Jointly and severally with the Respondent Unionmake William Smith and George A. Adams, consecutively,in the order of their seniority, whole for any loss ofearnings they may have suffered as a result of thediscrimination against them, such earnings to be deter-mined in the manner set forth in the section of thisDecision entitled "The Remedy," and offer William Smithand George A. Adams, consecutively, in the order of theirrespective seniority, the first daily delivery routes and thefirst opportunity for Saturday and holiday overtime workthey now would have but for the unlawful assignment ofsuperseniority to union stewards.(b) Offer to George A. Adams the recently acquiredtandem-axle truck he now would be assigned to operatebut for the unlawful assignment of superseniority to theunion steward.(c) Preserve and, upon request, make available to theBoard or its agent, for examination and copying, all payrollrecords, social security payment records, timecards, per-sonnel records and reports, and all other records necessaryto analyze the amount of backpay with respect to the workassignments and overtime premium pay due under theterms of this Order.15 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.264 W.R. GRACE & CO.(d) Post at its establishment in Trenton, New Jersey,copies of the attached notices marked "Appendix A" and"Appendix B." 16 Copies of said notices, on forms providedby the Regional Director for Region 22, after being dulysigned by representatives of the Respondent Employer andRespondent Union, shall be posted by the RespondentEmployer immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent Employer to insure that thesaid notices are not altered, defaced, or covered by anyother material.(e) Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order, whatsteps the Respondent Employer has taken to complyherewith.B. The Respondent Union, Highway and Local MotorFreight Drivers, Dockmen and Helpers, Local Union No.701, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, its officers,agents, and representatives, shall:1. Cease and desist from:(a) Maintaining, enforcing, or otherwise giving effect tothose clauses in its collective-bargaining agreements withthe Respondent Employer, W.R. Grace & Co., Construc-tion Products Division, according union stewards super-seniority with respect to terms and conditions of employ-ment other than layoff and recall.(b) Causing or attempting to cause the RespondentEmployer to discriminate against employees in violation ofSection 8(a)(3) of the Act.(c) In any like or related manner restraining or coercingthe employees of the Respondent Employer in the exerciseof their rights protected by Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Jointly and severally with the Respondent Employermake William Smith and George A. Adams, consecutively,in the order of their seniority, whole for any loss ofearnings they may have suffered by reason of thediscrimination against them, such lost earnings to bedetermined in the manner set forth in the section of thisDecision entitled "The Remedy."(b) Notify the Respondent Employer, William Smith,and George A. Adams, in writing, that it has no objectionto the assignment of Smith and Adams, consecutively, inthe order of their seniority, to the daily delivery route andthe first opportunity for overtime work on Saturdays andholidays they now would have but for the unlawfulassignment of top seniority to the union steward.(c) Notify the Respondent Employer and George A.Adams that it has no objections to the assignment toGeorge A. Adams of the recently acquired tandem-axletruck he now would be assigned to operate but for theunlawful assignment of top seniority to the union steward.(d) Post at its office and meeting halls used by orfrequented by its members and employees it represents atthe Respondent Employer's Trenton, New Jersey, facilitycopies of the attached notices marked "Appendix A" and"Appendix B." 17Copies of said notices, on forms providedby the Regional Director for Region 22, shall be posted bythe Respondent Union after being duly signed by represen-tatives of the Respondent Employer and the RespondentUnion, respectively, immediately upon receipt thereof, andbe maintained by the Respondent Union for 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to the above-described members andemployees are customarily posted. Reasonable steps shallbe taken by the Respondent Union to insure that thenotices are not altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order, whatsteps the Respondent Union has taken to comply herewith."6 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."17 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which we were represented andpresented evidence, it has been found that we have violatedthe National Labor Relations Act in certain respects. Tocorrect and remedy these violations, we have been directedto take certain actions and to post this notice.WE WILL NOT maintain and enforce any agreementwith Highway and Local Motor Freight Drivers,Dockmen and Helpers, Local Union No. 701, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, giving unionstewards top seniority no matter what their length ofemployment with respect to terms and conditions ofemployment, except for layoff and recall.WE WILL NOT discriminate against George A. Adamsin the assignment of new trucks and other equipment,and WE WILL NOT discriminate against William Smithand George A. Adams, consecutively, in the order oftheir seniority, by assigning the first daily deliveryroute, first opportunity for overtime work on Saturdaysand holidays, or any other terms and conditions ofemployment other than layoff and recall, to a unionsteward on the basis of seniority when such unionsteward, in fact, does not have seniority in terms oflength of employment.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir rights protected by Section 7 of the Act.WE WILL jointly and severally with the above-namedUnion pay, with interest, William Smith and George A.Adams, consecutively, in the order of their seniority,265 DECISIONS OF NATIONAL LABOR RELATIONS BOARDany earnings lost as a result of awarding the first dailydelivery route and first opportunity for overtime workon Saturdays and holidays to the union steward ratherthan to Smith or Adams when Smith and Adams,respectively, have top seniority in terms of length ofservice.WE WILL offer William Smith and George A. Adams,consecutively, in the order of their seniority, the firstdaily route and the first opportunity for overtime workon Saturdays and holidays they now would have but forthe unlawful assignment of top seniority to the unionsteward.WE WILL offer George A. Adams the assignment tooperate the recently acquired tandem-axle truck he nowwould be assigned to operate but for the unlawfulassignment of top seniority to the union steward.W.R. GRACE & Co.,CONSTRUCTION PRODUCTSDIVISIONAPPENDIX BNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which we were represented andpresented evidence, it has been found that we have violatedthe National Labor Relations Act in certain respects. Tocorrect and remedy these violations, we have been directedto take certain actions and to post this notice.WE WILL NOT maintain and enforce any agreementwith W.R. Grace & Co., Construction ProductionsDivision, or any other employer, giving our stewards orother representatives top seniority no matter what theirlength of employment, with respect to terms andconditions of employment, except for layoff and recall.WE WILL NOT cause or seek to cause W.R. Grace &Co., Construction Products Division, to discriminateagainst George A. Adams in the assignment of newtrucks or other equipment, and WE WILL NOT cause orseek to cause the above-named Employer to discrimi-nate against William Smith and George A. Adams,consecutively, in the order of their seniority, byassigning the first daily delivery route, first opportunityfor overtime work on Saturdays and holidays, or anyother terms and conditions of employment other thanlayoff and recall, to a union steward on the basis ofseniority when such steward, in fact, does not have topseniority in terms of length of employment.WE WILL NOT in any like or related manner restrainor coerce employees in the exercise of their rightsprotected by Section 7 of the Act.WE WILL jointly and severally with W.R. Grace &Co., Construction Products Division, pay, with interest,William Smith and George A. Adams, consecutively, inthe order of their seniority, any earnings lost as a resultof awarding the first daily delivery routes and the firstopportunity for overtime work on Saturdays andholidays to the union steward rather than to Smith orAdams when they, respectively, have top seniority interms of length of service.WE WILL notify W.R. Grace & Co., ConstructionProducts Division, William Smith, and George A.Adams that we have no objection to the assignment ofSmith and Adams, consecutively, in the order of theirseniority, of the first daily delivery route and firstopportunity for overtime work on Saturdays andholidays they now would have but for the unlawfulassignment of top senority of the union steward.WE WILL notify W.R. Grace & Co., ConstructionProducts Division, and George A. Adams that we haveno objections to the assignment to George A. Adams ofthe recently acquired tandem-axle truck he now wouldbe assigned to operate but for the unlawful assignmentof top seniority to the union steward.HIGHWAY AND LOCALMOTOR FREIGHT DRIVERS,DOCKMEN AND HELPERS,LOCAL UNION No. 701,INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA266